DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13, 15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a second high thermal conductive layer” (claim 6, line 2) is unclear. The recitation renders the claim indefinite because parent claim 2 from which 
The recitation of “a third high thermal conductive layer” (claim 11, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second high thermal conductive layer has been previously disclosed in past claims from which claim 11 depends. Note: claim 6 previously recites the second high thermal conductive layer.
The recitation of “a fourth high thermal conductive layer” (claim 13, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second or a third high thermal conductive layer has been previously disclosed in past claims from which claim 13 depends. Note: claim 11 previously recites the third high thermal conductive layer.
The recitations of “a fifth high thermal conductive layer” and “a sixth high thermal conductive layer” (claim 15, lines 5 and 10 respectively). The recitations render the claim indefinite because neither a first nor a second or a third or a fourth high thermal conductive layer has been previously disclosed in past claims from which claim 15 depends. Note: claim 13 previously recites the fourth high thermal conductive layer.
The recitation of “a third low thermal conductive layer” (claim 17, line 5) is unclear. The recitation renders the claim indefinite because neither a first nor a second low thermal conductive layer has been previously disclosed in past claims from which claim 17 depends. Note: claim 9 previously recites the first and second low thermal conductive layers.
claim 17, line 9) is unclear. The recitation renders the claim indefinite because neither a first nor a second, third, fourth, fifth or sixth high thermal conductive layer has been previously disclosed in past claims from which claim 17 depends. Note: claim 15 previously recites the fifth and sixth high thermal conductive layers.
The recitation of “an eight high thermal conductive layer” (claim 18, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second, third, fourth, fifth, sixth or seventh high thermal conductive layer has been previously disclosed in past claims from which claim 18 depends. Note: claim 17 previously recites the seventh thermal conductive layer.
The recitation of “a fourth low thermal conductive layer” (claim 19, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second or third low thermal conductive layer has been previously disclosed in past claims from which claim 19 depends. Note: claim 17 previously recites the third low thermal conductive layer.
The recitation of “a ninth high thermal conductive layer” (claim 20, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second, third, fourth, fifth, sixth, seventh or eighth high thermal conductive layer has been previously disclosed in past claims from which claim 20 depends. Note: claim 18 previously recites the eighth thermal conductive layer.
The recitation of “a tenth high thermal conductive layer” (claim 21, line 2) is unclear. The recitation renders the claim indefinite because neither a first nor a second, third, fourth, fifth, sixth, seventh, eighth or ninth high thermal conductive layer has been 

Allowable Subject Matter
Claims 1-5, 7-10, 12, 14, 16 and 22-26 are allowed.
Claims 6, 11, 13, 15 and 17-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: US 2013/0104568 and US 8,695,353.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANA M VAZQUEZ/Examiner, Art Unit 3763